 In. the Matter of CHRYSLER MOTOR PARTS CORPORATIONandUNITEDAUTOMOBILE WORKERS OF AMERICA,LOCAL No.447, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. B-2131.-Decided November 29, 1940Jurisdiction: automobile accessory and parts manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election unnecessary : certification on record not opposed by Company.Unit Appropriatefor CollectiveBargaining:all pickers, packers, or stockmenin the stock department at the Company's Kansas City depot, excluding officehelp and supervisors.Mr. Roy P. Swanson,of Kansas City, Mo., for the Company.Mr. William AshworthandMr. Gilbert E. Jewell,of Kansas City,Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 14, 1940, United Automobile Workers of America,Local No. 447, affiliated with the American Federation of Labor,herein called the Union, filed with the Regional Director for the Sev-,enteenth Region (Kansas City, Missouri) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of. Chrysler Motor Parts Corporation, Kansas City,Kansas,herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On October 23, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2,as amended,ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 31, 1940, the Regional Director issued a notice of hear-ing copies of which were duly served upon the Company and the28 N. L.R. B., No 33.170 CHRYSLER MOTOR PARTS CORPORATION171Union.Pursuant to notice, a hearing was held on November 7, 1940,atKansas City, Missouri, before Joseph A. Hoskins, the Trial Ex-aminer duly designated by the Board. The Company was repre-sented by counsel, the Union by its business representative; both par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on,the issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYChrysler Motor Parts Corporation is a Delaware corporation withits office in Kansas City, Kansas, where it maintains a depot for thedistribution of automobile and truck service parts and accessories.During August and September 1940 the Company sold or distributedservice parts and accessories valued at approximately $77,000, approxi-mately $67,000 of which were shipped by it to points outside the Stateof Kansas.Approximately all of the merchandise handled by theCompany at its Kansas City depot is received by the Company frompoints outside the State of Kansas.II. THEORGANIZATION INVOLVEDUnited Automobile Workers of America, Local No. 447, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership all pickers, packers, or stockmen in the stockdepartment at the Company's Kansas City depot, excluding officehelp and supervisors.M. THE QUESTION CONCERNING REPRESENTATIONDuring August 1940 the Union requested the Company to bargainwith it as the exclusive representative of all pickers, packers, or stockmen in the stock department at the Company's Kansas City depot.The Company replied that it would not bargain with the Union untilithad been certified by the Board.A statement of the RegionalDirector introduced at the hearing shows that the Union representsa substantial number of employees in the unit alleged by it to beappropriate.'kThe Regional Director's statement shows that seven of the nine employees on theSeptember 14, 1940,pay roll of the Company have signed membership and attendancecards in the Union. 172DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question has -arisen concerning the representa=tion of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPONCOMMERCE' -We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelationship to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union urges that all pickers, packers, or stockmen in the stockdepartment at the Company's Kansas City depot, excluding officehelp and supervisors, constitute an appropriate unit.The Companystated that it would abide by any unit found by the Board to be appro-priate.The employees in the unit urged by the Union are engaged inthe distribution of automobile and truck service parts and accessoriesand are the only persons other than office help and supervisors em-ployed at the Kansas City depot of the Company.We find that all pickers, packers, or stockmen in the stock depart-ment at the Company's Kansas City depot, excluding office help andsupervisors, constitute a unit appropriate for the purpose of col-lective bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Union, claiming-to represent a majority of theemployees in the appropriate unit, introduced in evidence member-ship and attendance cards signed by six of the eight employees inthe appropriate unit whose names appear on the Company's pay rollof October' 30, 1940.The Union stated that it desired to be certifiedupon the basis of the record.The Company stated that it does notoppose certification of the Union on the record.We find that the' Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, the ex-clusive representative of all employees in.such unit for the purposesof collective bargaining, and we will so certify. CHRYSLER MOTOR PARTS CORPORATION173Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chrysler Motor Parts Corporation, KansasCity, Kansas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All pickers, packers, or stockmen in the stock department at theCompany's Kansas City depot, excluding office help and supervisors;constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National'Labor RelationsAct.3.United Automobile Workers of America, Local No. 447, affili-ated with the American Federation of Labor, is the exclusive repre-sentative of all the employees designated in Paragraph 2 above, forthe purposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,'IT ISHEREBY CERTIFIEDthat 'UnitedAutomobileWorkers ofAmerica, Local No. 447, affiliated with the American Federation ofLabor, has been designated and -selected by a majority of all pickers,packers, or stockmen in the stock department of Chrysler Motor PartsCorporation,Kansas City, Kansas, as their representative for thepurposes of collective bargaining, and that, pursuant to the provi-sions of Section 9 (a) of the Act, United Automobile Workers ofAmerica, Local No. 447, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN HARRY A. MILLIs took no part in the consideration ofthe above Decision and Certification of Representatives.